Citation Nr: 1012435	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected posttraumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1945.  He was awarded a Purple Heart while serving 
in Europe in World War II.   

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions dated in 
November 2006 and August 2007.  

Service connection was granted for PTSD in November 2006 and 
a 30 percent rating was assigned effective from March 29, 
2006.  In an August 2007 rating decision, the rating was 
increased to 50 percent effective on March 29, 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 specifically 
provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d).  

There is evidence of record which tends to show that the 
service-connected PTSD may have worsened since the May 2007 
VA examination.  A Vet Center intake assessment dated in 
April 2008 indicates that the Veteran's PTSD was severe with 
a Global Assessment of Functioning (GAF) score of 40.  In a 
June 2008 statement, the Veteran's clinical coordinator from 
the Vet Center indicated that the Veteran's PTSD symptoms 
were moderate to severe.  The prior VA examination reports 
dated in May 2007 and June 2006 indicate that the service-
connected PTSD caused moderate impairment.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

The RO should make an attempt to obtain the Veteran's VA 
treatment records dated from June 2007 and records of 
treatment at the Vet Center dated from June 2008.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of PTSD from the VA Healthcare 
System in East Orange dated from June 
2007 and records of treatment at the Vet 
Center dated from June 2008.   

2.  The RO should schedule the Veteran 
for a psychiatric examination to 
determine the severity of the service-
connected PTSD.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should identify all 
symptoms and functional impairment due 
to the PTSD.  The examiner should 
provide a global assessment of 
functioning (GAF) score based on the 
Veteran's service-connected PTSD.  

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with reduced reliability and 
productivity, impairment of short- and 
long-term memory, impaired judgment, 
impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and 
social impairment, with deficiencies in 
most areas, including work, school, 
family relations, judgment, thinking, or 
mood; or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Following completion of all 
indicated development, the RO should 
readjudicate the Veteran's claim for a 
higher initial rating for the service-
connected PTSD in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative and they should 
be afforded an appropriate period for 
response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



